Citation Nr: 0506854	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, his spouse and daughter


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to March 
1953 and from September 1961 to September 1962.  In addition, 
he served in the Merchant Marine during World War II and in 
the Army Reserves from 1953 to 1961, in which any periods of 
active duty have not been verified.

In a July 1978 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a 
lumbosacral disc disorder.  The veteran was notified of that 
decision, and it is final.  38 U.S.C. § 4004(b) (1976); 
38 C.F.R. § 19.104 (1978).  The veteran again claimed 
entitlement to service connection for a low back disorder on 
multiple occasions, and in an April 2002 decision the 
Department of Veterans Affairs (VA) Regional Office (RO) 
determined that new and material evidence had not been 
received to reopen the previously denied claim.  The veteran 
was notified of the April 2002 decision and did not appeal, 
and that decision is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2001).

In July 2002 the veteran requested that his previously denied 
claim be reopened.  In a September 2002 rating decision the 
RO again determined that new and material evidence had not 
been received, and denied reopening of the claim.  The July 
2002 statement does not constitute a notice of disagreement 
with the April 2002 decision because in that statement the 
veteran did not express disagreement or the desire to contest 
the result of any determination.  See Gallegos v. Gober, 
289 F.3d 1309, 1314 (Fed. Cir. 2002); 38 C.F.R. § 20.201 
(2004).  The veteran perfected an appeal of the September 
2002 decision.  For good cause shown, his motion for 
advancement on the Board's docket has been granted.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim.

2.  The RO denied entitlement to service connection for a low 
back disorder in April 2002.  The veteran was notified of 
that decision and did not appeal.

3.  The evidence received subsequent to the April 2002 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is not material, however, because it does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim and raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

The April 2002 rating decision in which the RO denied 
entitlement to service connection for a low back disorder is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (2001); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed 
degenerative disc disease of the lumbosacral spine resulted 
from a back injury that occurred when he was on active duty 
in 1950 or, as an alternative, when he was on active duty for 
training in May 1958.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  VA 
has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
The VCAA left intact, however, the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim before the duty 
to assist provisions of the VCAA are fully applicable to the 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); see also 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c) (2004).

The regulation provides that for requests to reopen submitted 
on or after August 29, 2001, VA has a duty to inform the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2004); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO informed the veteran of the evidence needed to 
substantiate his claim in August 2002 by informing him of the 
specific evidence required to substantiate his claim for 
service connection, including the definition of new and 
material evidence.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.

In conjunction with prior requests to reopen the claim, in 
March and December 2001 the RO provided to the veteran 
section 5103(a) notices in which the RO fully informed him of 
the evidence required to establish service connection for the 
low back disability.  In addition to the notice described 
above, in conjunction with the current claim the RO provided 
him a copy of the appealed rating decision, a statement of 
the case, and a supplemental statement of the case.  In these 
documents the RO notified him of the law and governing 
regulations, the reasons for the determinations made 
regarding his claim, and the requirement to submit medical 
evidence that established entitlement to service connection.  
In these documents the RO also informed him of the cumulative 
evidence previously provided to VA or obtained by VA on his 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents 
the RO fulfilled the duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.  

The statute and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain existing 
evidence that is relevant to the claim, including his service 
medical records, other relevant records pertaining to 
service, VA medical records, and any other relevant records 
held by any other source.  38 C.F.R. § 3.159(c) (2004).  
After having been informed of the evidence needed to 
substantiate his claim, the veteran has not alluded to the 
existence of any evidence not currently of record that is 
relevant to his claim.  He and his representative have been 
given the opportunity to submit evidence and argument, and 
have done so.  The Board concludes that all existing relevant 
evidence has been obtained for determining the merits of his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).



Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Analysis

The veteran's service medical records disclose that in 
September 1950 he complained of low back pain.  An X-ray 
study at that time revealed the lumbosacral spine to be 
normal.  A physical examination in March 1951 showed the 
musculoskeletal system to be normal, and the spine was again 
normal when the veteran was examined on separation from 
service in March 1953.

The veteran has presented evidence of physical examinations 
that he underwent in conjunction with his Federal civil 
service employment.  The report of an August 1953 examination 
shows that no abnormalities were found.

In July 1960, apparently when he was on active duty for 
training, the veteran reported experiencing low back pain and 
that he had been told that the pain was due to a sacroiliac 
sprain.  He stated that he had had several attacks of low 
back pain, the first one having occurred in 1957.  He was 
then taking medication that had been prescribed by a private 
physician, and was also given physical therapy for the back 
pain.

A September 1960 private medical record indicates that the 
veteran was treated by an orthopedist, but the disorder for 
which he was treated is not shown.  The veteran claims that 
this treatment was for a back disorder.  

When examined on re-entering active duty in August 1961, the 
veteran had no complaints pertaining to the back.  In January 
1962 he complained of back pain of one day in duration.  He 
also reported a low back ache in March 1962, but no physical 
examination or diagnosis was documented on either date.  When 
examined on separation from service in September 1962 the 
physician noted that the veteran had been seen in the 
Orthopedic Clinic for chronic lumbosacral strain, but 
physical examination revealed the spine to be normal.

The veteran presented a copy of an October 1962 civil service 
examination, which was negative for any relevant 
abnormalities.

In a May 1966 report W.H.S., M.D., stated that he first 
treated the veteran in May 1966 for low back pain, which was 
diagnosed as a herniated disc at L5-S1.  Dr. S. did not 
comment on the onset or etiology of the low back disorder.

The report of an October 1966 civil service examination 
indicates that the veteran reported a history of degenerative 
disc disease in the low back, which was diagnosed in 1965.  
He denied having any functional problems due to the back 
disorder, and an X-ray study was then normal.

In his March 1974 initial claim for VA compensation benefits, 
the veteran reported having injured his back in May 1958 
while on active duty for training.  He stated that the back 
injury occurred when he was attempting to lift and move a 32-
gallon water can.  He made no reference to a back injury in 
1950.  Other than the treatment purportedly received in 
service, he did not report having received any treatment for 
his back complaints until May 1966.

During an August 1974 VA examination he reported having 
injured his low back in 1958, following which he had back 
aches.  He also reported that X-rays in 1966 had revealed a 
herniated nucleus pulposus.  An X-ray study conducted in 
conjunction with the examination showed a complete erosion of 
the intervertebral disc at L5-S1 and anterior slipping of the 
sacrum, and that was the diagnosis resulting from the 
examination.

In a January 1975 statement the veteran's spouse reported 
that she had been married to him since 1947, and that on 
returning from two weeks of active duty for training in May 
1958 he reported having injured his back during the training.  
She also stated that "his symptoms of pain and stooped 
posture were obvious."  She reported that he had been 
treated by numerous medical care providers since the injury, 
and that he had had low back symptoms continuously since 
1958.

In January 1975 the veteran submitted an "Excuse from Annual 
Unit Training" dated in May 1958.  That document indicates 
that he was authorized to not attend the training with his 
unit in August 1958, but that orders would be issued 
attaching him to the 462d Combat Engineering Battalion at 
Indiantown Gap Military Reservation for training from May 17-
31, 1958.

The veteran submitted statements from two individuals in 
April 1975 in which they attested that they had known that he 
had back problems since October 1966.  In another April 1975 
statement the veteran's brother-in-law stated that he had 
known the veteran since 1939, and knew that he had a bad back 
condition since about 1958, which the veteran reported to 
have occurred as the result of lifting a 32-gallon water can.  
Another individual stated that the veteran had complained of 
back problems since 1958.

Based on the evidence shown above, in a July 1978 decision 
the Board denied entitlement to service connection for a 
lumbosacral disc disorder.  The Board found that the back 
pain documented during the veteran's initial period of active 
duty was acute and transitory and left no residual 
disability.  The Board also found that, although he may have 
been suffering from a chronic lumbosacral strain during his 
second period of service, the evidence did not show that the 
herniated disc first documented in May 1966 was related to an 
injury in May 1958 or the chronic lumbosacral strain 
documented during the second period of active duty.

In a March 1999 application for VA compensation benefits the 
veteran asserted that the low back injury occurred in 1950.  
Evidence developed in conjunction with that claim includes an 
April 1999 chiropractic report indicating that he had been 
treated since February 1999 for low back pain, with disc 
degeneration throughout the lumbar spine (the actual 
treatment records indicate that the treatment began in 
February 1998); another chiropractic report dated in April 
1999 indicating that the veteran had been treated since 
August 1999 [sic] for a disc problem in his low back; and an 
April 1999 report from an acupuncturist showing that the 
veteran was treated from June 1999 to August 1999 [sic] for 
low back pain.

The veteran also presented an April 1999 report from C.M.Z., 
M.D., in which the physician stated that he had treated the 
veteran since March 1999 for various problems related to a 
brain injury seven years previously.  In a March 1999 report 
another chiropractor stated that he had treated the veteran 
since March 1998, and that the veteran had low back pain 
since an injury to the back in May 1951.  Medical records 
from the New Bern Hospital indicate that the veteran was 
treated in August and September 1992 for low back pain, but 
do not show any onset for the disorder.

E.M.S., D.O., stated in an April 1999 report that she had 
treated the veteran before and after 1974, but she did not 
indicate when her treatment of the veteran began.  She also 
stated that he had incurred a series of strokes, and was then 
totally disabled.  Additional chiropractic records show that 
the veteran was treated in August 1992 for low back pain, 
with no onset shown.

The RO obtained copies of the medical records and documents 
pertaining to the veteran's receipt of a disability annuity 
from the United States Civil Service Commission (CSC).  In 
his claim for the CSC annuity (filed shortly after his 
initial claim for VA benefits) he reported having injured his 
back in May 1958, and that he had become totally disabled in 
May 1974.  In a June 1974 report E.M.S., D.O., stated that 
she had treated the veteran since 1967, and that he had 
degenerative disc disease at L5-S1 that was incurred in 1958.  
A July 1974 report from V.M.V., M.D., indicates that in 1958 
the veteran felt a sharp pain in his back when attempting to 
lift a 65-pound can, and that the back pain had remained 
stationary since then.  The report also indicates that the 
veteran failed to mention the injury when he was separated 
from service because he did not want to harm his chances for 
a job in civilian life.  He had begun working in his CSC 
position in 1966, and the nature of the back pain had 
remained the same since 1966.  The veteran was awarded a CSC 
disability annuity in August 1974 due to post-traumatic 
degenerative discogenic disease (aggravated) with progressive 
low back syndrome.

In September 2000 the veteran submitted a statement from his 
sister in which she reported that she was aware of his back 
problem since 1950, when he reported having injured his back 
while lifting something heavy.  She stated that his back 
problems had been a source of continuous pain and restricted 
mobility since 1950.

In a September 2000 report the veteran's podiatrist stated 
that he was treated for multiple lower extremity problems 
unrelated to the issue on appeal.  In an October 2000 report 
a different podiatrist stated that the veteran had been 
treated for the previous ten years for a variety of foot 
problems, and that he had suffered a back injury in 1950.

In a September 2000 report M.B.L., M.D., outlined the history 
of back problems reported by the veteran.  The veteran 
reported to Dr. L. that he had initially injured his back in 
1950, when he attempted to lift a heavy object.  He stated 
that when this injury occurred, he was admitted to the base 
hospital and treated with traction.  He also stated that he 
continued to have recurrent pain that made working very 
difficult, but that the situation improved in 1952 when he 
was transferred to Korea and no longer had to sit for 
prolonged periods.  He reported that he also incurred a 
couple of back injuries while employed as a civilian, 
following his separation from service.  He stated that he had 
continuous back pain from 1967 until he retired in 1975.  
Following an examination and diagnostic testing, Dr. L. 
stated that the veteran had significant involvement of the 
lumbar spine that was related to the injury in 1950, while on 
active duty.

In October 2000 the veteran presented reports from three 
chiropractors and a physician in which they described his 
report of having initially injured his back in May or 
November 1950.  One of the chiropractors treated the veteran 
initially in August 1992, and the remaining chiropractors and 
the physician did not start treating him until 1999.

In a March 2001 statement the veteran stated that he was 
hospitalized and treated with traction when he injured his 
back in 1950, and that he was treated by private physicians 
after his initial period of active duty.  The records from 
the physicians he referenced, however, show that one treated 
him in 1960, and the second in 1966.  He also reported being 
treated by several chiropractors and E.M.S., D.O., but there 
records do not show any treatment prior to 1967.

Based on the evidence shown above, in the April 2002 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the claim denied by the Board in 
July 1978.  The veteran was notified of the April 2002 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).

The evidence received subsequent to the April 2002 decision 
includes statements from the veteran received in April 2002, 
July 2002, and October 2002, and January 2005 hearing 
testimony.  In the statements and hearing testimony the 
veteran asserted that he initially injured his back in 1950 
while lifting a heavy object, following which he was treated 
with traction for an extended period; that he continued to 
receive medication for back pain after being transferred to 
Korea; that he again injured his back in 1958, while on 
active duty for training; that he continued to receive 
treatment from private physicians and chiropractors following 
his separation from service; and that he retired from Civil 
Service in 1975 due to his back disability.  His wife and 
daughter also testified that the veteran complained of back 
pain after returning from active duty for training in 1958, 
and that he continued to receive treatment for back pain 
since then.  

The statements and testimony of the veteran, his spouse, and 
his daughter are not new, in that they are cumulative and 
redundant of the same allegations and evidence considered in 
the decisions rendered prior to September 2002.  In numerous 
statements and reports to his medical care providers the 
veteran reported having injured his back in 1950, and again 
in 1958, and that he continued to receive treatment for back 
pain following his separation from service.  The veteran's 
spouse also provided a statement in January 1975 in which she 
reported that the veteran complained of back pain after 
returning from active duty for training in 1958, and that he 
continued to have back pain since then.  Because the 
statements and testimony of the veteran and his spouse are 
cumulative and redundant of the evidence of record in April 
2002, the Board need not consider whether the evidence is 
material.  See Vargas Gonzalez v. West, 12 Vet. App. 321, 327 
(1999) (if the Board finds that newly presented evidence is 
cumulative of evidence previously considered, the analysis 
should end there).  

The evidence received subsequent to the April 2002 decision 
also includes a copy of the veteran's initial March 1974 
application for compensation benefits, in which he described 
the May 1958 lifting injury; a copy of the May 1958 "Excuse 
from Annual Unit Training;" a February 1983 report from 
E.M.S., D.O., showing that the veteran had degenerative disc 
disease at L5-S1 that disabled him from working; a May 1974 
X-ray report showing the same; a copy of Dr. S's June 1974 
report for the CSC; a copy of Dr. V.'s July 1974 report for 
the CSC; a November 2002 report from B.J.B., Jr., M.D., 
showing that the veteran had degenerative disc disease at L5-
S1; a copy of the veteran's record of service in the Merchant 
Marine; a copy of the veteran's application for a CSC 
disability annuity; and a certificate of achievement 
documenting his service from October 1961 to August 1962.  
These records are either duplicate copies of evidence 
previously considered, or document information that was 
previously known; i.e., the record of the veteran's service 
from October 1961 to August 1962.  Because this evidence was 
previously considered, these documents do not constitute new 
evidence.  The Board need not, therefore, determine whether 
the evidence is material.  Vargas Gonzalez, 12 Vet. App. 
at 327.

The evidence received following the April 2002 decision also 
includes a copy of a newspaper article that was published in 
December 1943 describing an eight-day sea battle in the 
northern Atlantic, and other aspects of the war.  The 
newspaper article is new, in that it was not of record in 
April 2002.  The article is not material, however, because it 
does not pertain to whether the veteran's currently diagnosed 
low back disorder is related to any back symptoms documented 
during service.  For that reason it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection, and raise a reasonable possibility of 
substantiating the claim.  

In summary, the majority of evidence submitted subsequent to 
the April 2002 decision is cumulative and redundant of the 
evidence previously of record.  The limited evidence that is 
new is not material, in that it does not relate to an 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.  
For these reasons the Board finds that evidence that is both 
new and material has not been received, and the appeal to 
reopen the claim of entitlement to service connection for a 
low back disorder is not reopened.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for a low back disorder is denied.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


